DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	The claims filed 12/8/21 are under current examination.  Claims 1-15 are pending with claims 1-3 previously withdrawn and claims 4-15 as amended under current examination.

Maintained Grounds of Rejection, Modified to Address Amendments of 12/8/2021
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The requisite components of claim 4 are unclear and unidentified.  Appropriate delineation of structural and/or functional components is necessary for a comprehensive search and examination.  The claims have been interpreted below in the interest of compact prosecution for the purpose of applying prior art.  Appropriate clarification is required.
Claim 6 recites “the…matrix” without claim 6 or claim 4 from which it depends identifying any matrix whatsoever.  As such, “the matrix” lacks antecedent basis  The following additionally listed claims recite terms without antecedent basis: “the…matrix” in claim 8; “the… matrix” as in claim 9; “the at least 

Response to Arguments, 35 U.S.C. 112(b)
	The rejection of claims 4-15 under 35 U.S.C. 112(b) as being indefinite is maintained since the claims continue to recite elements that are undefined.  Claim 1 is drawn to a method claim which is withdrawn, and claims 5-15 are drawn to product claims under examination; it is noted that method and product claims belong to separate statutory classes.  As stated in the record, examined claims have been interpreted, in the interest of compact prosecution, to incorporate the structural limitations recited in the non-elected and withdrawn (nonexamined) process claims inasmuch as they are necessary to interpret the examined claim.  However, should withdrawn claims be canceled, these limitations will not be imported from the specification (or from canceled claims) into the claims under examination.  In the interest of compact prosecution, it is again noted that the claims under examination do not define within the examined claims all elements referenced.  Should allowable subject matter be identified, Applicant is correct that claims under examination may either refer to or further limit another claim.  No allowable subject matter has been identified at this time.
Applicant’s additional arguments further regarding dependent claims (i.e., rejections are no longer relevant since Applicant has removed broader/narrower claim language) are persuasive, and the rejections above have been modified accordingly.

Maintained Rejections
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 4-15 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Langer et al. (US 2014/0323996 A1).
	The instant claims are drawn to a transdermal delivery system.  It is noted that independent claim 4 (drawn to a system) references claim 1 (drawn to a method), which has been withdrawn.  In the interest of compact prosecution, claim 4 has been interpreted to be a transdermal delivery system comprising a matrix, an active agent, and a film or film-layer component.
	Langer teaches a transdermal therapeutic system for administering an active agent through the skin.  Langer’s system comprises layers arranged in the following order: (a) a cover layer; (b) an active substance layer comprising a polymer matrix containing the active substance; (c) an adhesive layer comprising a contact adhesive, which consists of a mixture of one or more polyisobutylenes and one or more polybutenes, and (d) a pull-off layer (see abstract, in particular).  Langer’s teaching of a polymer matrix containing an active substance, Langer’s component “b” as defined in the abstract, is considered to include a matrix and an active agent as generally referenced in claim 4, and Lagner’s film component described in claim [0122] further encompasses a “film” as generally referenced in claim 4.  Langer’s component “c” as defined in the abstract is considered to meet “an adhesive application layer” as recited in claim 5.  Langer’s component “c” as recited in Langer’s claim 1 is considered to meet a “control membrane” component recited in instant claim 6.  Langer teaches a mineral oil to be included in a matrix component (see [0100])(limitation of instant claim 7) as well as silica, another name for silicon dioxide (see [0008])(limitation of claim 8).  Langer teaches polyisobutylenes in ranges including the instant molecular weight ranges which encompass “approximately” verbiage to be included in a matrix component (see [0085]-[0087]) and further specifies that the patch products may comprise multiple layer configurations with adhesive layers inserted according to the desired effect (see [0006])(limitations of claims 9 and 10).  Langer teaches a backing layer which appears to constitute an occlusive backing layer (see [0105])(limitation of claim 11).  It is noted that Langer’s product has the same or substantially the same components instantly recited and therefore may be used for the desired results or uses recited in claims 12 and 15.  Langer’s active agent may be rivastigmine (see [0001])(limitation of claims 13 and 14).
	Accordingly, Langer teaches each and every limitation instantly claimed.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Langer et al. (US 2014/0323996 A1).
	The instant claims are drawn to a transdermal delivery system.  It is noted that independent claim 4 (drawn to a system) references claim 1 (drawn to a method), which has been withdrawn.  In the interest of compact prosecution, claim 4 has been interpreted to be a transdermal delivery system comprising a matrix, an active agent, and a film or film-layer component.
	Langer teaches a transdermal therapeutic system for administering an active agent through the skin.  Langer’s system comprises layers arranged in the following order: (a) a cover layer; (b) an active substance layer comprising a polymer matrix containing the active substance; (c) an adhesive layer comprising a contact adhesive, which consists of a mixture of one or more polyisobutylenes and one or more polybutenes, and (d) a pull-off layer (see abstract, in particular).  Langer’s teaching of a polymer matrix containing an active substance, Langer’s component “b” as defined in the abstract, is considered to include a matrix and an active agent as generally referenced in claim 4, and Lagner’s film component described in claim [0122] further encompasses a “film” as generally referenced in claim 4.  Langer’s component “c” as defined in the abstract is considered to meet “an adhesive application layer” as recited in claim 5.  Langer’s component “c” as recited in Langer’s claim 1 is considered to meet a “control membrane” component recited in instant claim 6.  Langer teaches a mineral oil to be included in a matrix component (see [0100])(limitation of instant claim 7) as well as silica, another name for silicon dioxide (see [0008])(limitation of claim 8).  Langer teaches polyisobutylenes in ranges overlapping with the instant molecular weight ranges to be included in a matrix component (see [0085]-[0087]) and further specifies that the patch products may comprise multiple layer configurations with adhesive layers inserted according to the desired effect (see [0006])(limitations of claims 9 and 10).  Langer teaches a backing layer which appears to constitute an occlusive backing layer (see [0105])(limitation of claim 11).  It is noted that Langer’s product has the same or substantially the same components instantly recited and therefore may be used for the desired results or uses recited in claims 12 and 15.  Langer’s active agent may be rivastigmine (see [0001])(limitation of claims 13 and 14).
	Accordingly, Langer teaches each and every limitation instantly claimed.  Assuming arguendo that Langer does not teach a particular embodiment necessarily having all claimed components in a single invention, it would have been prima facie obvious to combine components outlined above as taught by Langer into a single transdermal patch type product, with a reasonable expectation of success.  One would have been motivated to do so to achieve the known result associated with each component as taught by Langer (i.e., pharmaceutical efficacy of rivastigmine, skin permeation effects of silicon dioxide, controlled release properties based on layering structure, etc.).

Response to Arguments
Regarding previously issued rejections under 35 U.S.C. 102/103, Applicant argues that the new claim language “obtained by” indicates a product which exhibits superior stability and drug permeation properties on account of the temperature-controlled method of making the claimed product.  
In reply, this argument is not persuasive since product-by-process claims are not limited to the manipulations of recited steps but only the structure implied by the steps.  
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).

In the instant case, Lange is shown to be substantially identical to the claimed product incorporating a matrix, active agent, and a film or film-layer component.  Since Lang appears to be substantially identical to the claimed product, the burden has shifted to Applicant to show an nonobvious difference.  Specifically, Langer appears to teach the particular layered structure implied by the method steps recited in the withdrawn method claim.  “As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.  In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).”  Thus, it is applicant’s burden to provide evidence demonstrating the unobvious difference.  Accordingly, it is maintained that Langer teaches all components required by the product claims as amended.
Applicant argues that the Langer reference, previously cited in a 102 rejection and a single-reference 103 rejection does not teach the alleged advantages associated with this process of making.   In reply, this argument has been considered but is not persuasive since MPEP 2112 section I states: “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  
	
Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/             Primary Examiner, Art Unit 1617